  8:16-cr-00279-RFR-MDN Doc # 81 Filed: 10/08/20 Page 1 of 2 - Page ID # 202




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:16CR279

        vs.
                                                      ORDER ON APPEARANCE FOR
PHILLIP WANSINK,                                    SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on October 8, 2020 regarding Third
Amended Petition for Offender Under Supervision [69]. Richard McWilliams represented
the defendant. Martin Conboy represented the government. The defendant was advised
of the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under
Supervision [57], Amended Petition for Offender Under Supervision [65], and Second
Amended Petition for Offender Under Supervision [67]. The government’s oral motion to
dismiss Petition for Offender Under Supervision [57], Amended Petition for Offender
Under Supervision [65], and Second Amended Petition for Offender Under Supervision
[67] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on
November 17, 2020.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held.           The court finds that the
  8:16-cr-00279-RFR-MDN Doc # 81 Filed: 10/08/20 Page 2 of 2 - Page ID # 203




defendant failed to meet his burden to establish by clear and convincing evidence that he
will not flee or pose a danger to any other person or to the community. Fed. R. Crim. P.
32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as
to risk of flight and danger and the defendant shall be detained until further order of the
Court.
         The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


         IT IS SO ORDERED.


         Dated this 8th day of October, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
